Beoqden, J.
As the plaintiff starts down the stairs of her home for supper, the lights go out. She reaches the side of the stairway and immediately becomes aware of the fact that none of the lights in the house are burning. Notwithstanding she undertakes to go down stairs in the dark, misses her step, falls and is injured. She said: “The reason I fell was because I thought I was on the bottom when really I wasn’t.” The plaintiff relies upon res ipsa loquitur to make out a case. This principle has no application “when all the facts causing the accident are known and testified to by the witness at the trial.” Springs v. Doll, 197 N. C., 240, 148 S. E., 251. Consequently the judgment is correct.
Affirmed.